Case 1:20-cv-22051-JEM Document 1-12 Entered on FLSD Docket 05/15/2020 Page 1 of 10




                           EXHIBIT 9
Case 1:20-cv-22051-JEM Document 1-12 Entered on FLSD Docket 05/15/2020 Page 2 of 10
                                                                                                                                                   US00797907OB2


    (12) United States Patent                                                                                                    (10) Patent No.:                US 7,979,070 B2
           Hurtta                                                                                                                (45) Date of Patent:                        *Jul. 12, 2011

    (54) MOBILE EQUIPMENT FOR SENDING AN                                                                                           7,035,624 B2     4/2006 Hurtta
            ATTACH REQUEST TO A NETWORK                                                                                            2.4 - I s: R:     R388 Reyeret et al.1
                                                                                                                             2004, OO14466 A1        1/2004 Jesse et al.
    (75) Inventor: Tuija Hurtta, Espoo (FI)                                                                                  2006/0268.818 A1       11/2006 Chen et al.
                                                                                                                             2007, 0079207 A1       4, 2007 Seidel et al.
    (73) Assignee: Nokia Corporation, Espoo (FI)                                                                             2007/0106924 A1         5, 2007 Seidel et al.
                                                                                                                             2007/O168827 A1        7/2007 Lohr et al.
    (*) Notice:           Subject to any disclaimer, the term of this                                                        392,93.95 A.           $39, E.aWCSSO
                                                                                                                                                             f al.
                          patent 1s                         ity                            adjusted under 35                 2007/0223409 A1        9, 2007 Herrero
                          U.S.C. 154(b) by 23 days.                                                                          2007/02757 28 A1       11/2007 Lohr et al.
                          This patent is Subject to a terminal dis-                                                                      FOREIGN PATENT DOCUMENTS
                          claimer.                                                                                          DE                19742 681 A1      4, 1999
    (21) Appl. No.: 12/232,724                                                                                              EP                O971 550 A2       1/2000
                                                                                                                                                OTHER PUBLICATIONS
    (22) Filed:           Sep. 23, 2008
                                                                                                                            3GPP 3GTS 23.060 V3.4.0 (Jul 2000), 3rd Generation Partnership
    (65)                Prior Publication Data                                                                              Project; Technical Specification Group Services and System Aspects;
            US 2009/OO4257OA1      Feb.
                                     e).
                                         12, 2009                                                                           General Packet Radio Service (GPRS); Service description: Stage 2,
                                                                                       s                                    (Release 1999).
                                                                  O          O                                              International Search Report for Application No. PCT/EP00/10111
                    Related U.S. Application Data                                                                           mailed Jul. 6, 2001.
    (60) Continuation of application No. 1 1/347,646, filed on                                                                                         -- - -
            Feb.  6, 2006, now Pat. No. 7,580,714, which is a
            division of application No. 10/381.937, filed as
                                                                                                                            Primary Examiner-William DCumming
                                                                                                                            (74) Attorney, Agent, or Firm — Alston & Bird LLP
            application No. PCT/EP00/10111 on Oct. 13, 2000,
            now Pat. No. 7,035,621.                                                                                         (57)                      ABSTRACT
                                                                                                                            The invention provides a method and device which may per
    (51) Int. Cl.                                                                                                           form a combined attach and communication connection
            H0474/00                                      (2009.01)                                                         establishment procedure when attaching an equipment Such
    (52)    U.S. C.   - -- - - -- -- - -- -- - - -- - -- -- - - - -- - - -- -- - -- - - - - -- - -- -- - - --   45S/435.2   aS a mobile station tO a mobile communication network. An


    (58) Field of Classification Search.                                                              ... 455/.435.2        attach request sent form the equipment may initiate this com
            See application file for complete search history.                                                               bined attach and communication connection establishment
                                                                                                                            process. In the Home Location Register, communication con
    (56)                          References Cited                                                                          nection parameters are set as default values which may be
                                                                                                                            automatically selected, for instance when receiving a com
                     U.S. PATENT DOCUMENTS                                                                                  bined attach and communication connection establishment
           6,081,731 A     6, 2000 Boltz et al.                                                                             request. The combined attachand communication connection
           6,249,252 B1              6/2001 Dupray                                                                          establishment process reduces the signaling load in the net
           6,272,332 B1              8/2001 Matsumoto et al.
           6,300,904 B1           10/2001 Dvorak et al.                                                                     work and speeds up communication connection establish
           6,438,723 B1            8/2002 Kalliojarvi                                                                       ment.
           6,708,034 B1              3, 2004 Sen et al.
           7,035,621 B1              4/2006 Hurtta                                                                                            10 Claims, 4 Drawing Sheets
Case 1:20-cv-22051-JEM Document 1-12 Entered on FLSD Docket 05/15/2020 Page 3 of 10


    U.S. Patent              Jul. 12, 2011       Sheet 1 of 4      US 7,979,070 B2




                                             -
                                                                     3




                                                             --
              Fig. 1




                                             Context 1 (Default)

                                                 Context 3




             Fig. 3
               t                                        9


                            MS                  A TACHYPE
                                      PS + DEFAULT POPCONTACT.

                       1O                               11
Case 1:20-cv-22051-JEM Document 1-12 Entered on FLSD Docket 05/15/2020 Page 4 of 10


    U.S. Patent         Jul. 12, 2011   Sheet 2 of 4              US 7,979,070 B2


                                                   Fig. 4


                                                  Attachment


                                                                    S2
                                                          bin
                                              Attach and Defauf
                                                POPACtivation
                                                       Request?


                                             Read Default PDP
                                            Context information
                                                from HLR

              S5


                                          Perform Attachment and
                    Perform normal        POP Context Activation
                   Attachment only        depending on read PDP
                                             Context information
Case 1:20-cv-22051-JEM Document 1-12 Entered on FLSD Docket 05/15/2020 Page 5 of 10


    U.S. Patent         Jul. 12, 2011    Sheet 3 of 4        US 7,979,070 B2




                                        Fig. 5
Case 1:20-cv-22051-JEM Document 1-12 Entered on FLSD Docket 05/15/2020 Page 6 of 10


    U.S. Patent                Jul. 12, 2011          Sheet 4 of 4   US 7,979,070 B2




          5. Respons to default PDP contextCs) activation
Case 1:20-cv-22051-JEM Document 1-12 Entered on FLSD Docket 05/15/2020 Page 7 of 10


                                                          US 7,979,070 B2
                                   1.                                                                       2
          MOBILE EQUIPMENT FOR SENDING AN                                   procedure with a gateway device in response to the attach
           ATTACH REQUEST TO A NETWORK                                      request to generate a radio bearer establishment request, and
                                                                            establish a radio bearer. In this embodiment, the apparatus is
                    RELATED APPLICATIONS                                    further configured to transmit a bearer establishment
                                                                            response to the network element.
      This is a continuation application of patent application Ser.            In other embodiments of the present invention, an appara
    No. 1 1/347,646, filed on Feb. 6, 2006, which is a divisional           tus is configured to receive an attachment request for attach
    application of patent application Ser. No. 10/381,937, filed on         ing a mobile device. The apparatus is further configured to
    Sep. 22, 2003, which is a U.S. National Stage patent applica            generate a create default communication connection request
    tion based on PCT International patent Application PCT/            10   for retrieving default data defining a packet data protocol in
    EP00/10111, filed Oct. 13, 2000. The disclosures of the prior           response to receiving the attachment request. The apparatus is
    applications are hereby incorporated by reference.                      also configured to activate a packet data protocol context
                                                                            using the default data.
                   FIELD OF THE INVENTION                                      In other embodiments of the present invention, an appara
                                                                       15   tus is configured receive an attach request for attaching a
       The present invention is directed to a method and device for         mobile device to a network. The apparatus is further config
    attaching a mobile equipment Such as a mobile station (MS)              ured trigger a create communication connection default pro
    or any other arbitrary type of user equipment, to a wireless            cedure with a gateway device in response to the attach
    communication network so as to be able to originate or                  request, generate a radio bearer establishment request, and
    receive media Such as a phone call, or data or message trans            establish a radio bearer. Also, the apparatus is configured to
    mission. Further, the invention relates to a network element            receive a bearer establishment response.
    usable in Such a method or system.
                                                                                  BRIEF DESCRIPTION OF THE DRAWINGS
                BACKGROUND OF THE INVENTION
                                                                       25      FIG. 1 shows a basic layout of one embodiment of the
       When a user equipment is newly attached to a wireless                invention being implemented as GPRS network;
    communication network for receiving and/or originating                     FIG. 2 schematically illustrates the storage contents of a
    calls, data transmissions or the like, an attachment process for        register of the wireless communication network;
    attaching the user equipment to the wireless communication                 FIG. 3 shows part of an attach request message for com
    network is necessary. When a subscriber is then intending to       30   bined attach and PDP context activation;
    originate or receive a message or a call, an additional com                FIG. 4 is a flow diagram showing a combined attach and
    munication channel establishment process may be necessary.              PDP context activation procedure;
    For instance, in a GSM system (Global System for Mobile                    FIG.5 illustrates the signaling data flow during a combined
    Communications) such as a packet Switched service, for                  attach and PDP context activation procedure; and.
    instance GPRS (General Packet Radio Service), or in a              35      FIG. 6 shows another embodiment and illustrates the sig
    UMTS system (Universal Mobile Telecommunications Sys                    naling data flow during a PS attach and Subsequent default
    tem), the user equipment exchanges a signalling flow with its           PDP context activation procedure.
    associated node for establishing a communication channel,
    for instance a PDP (Packet Data Protocol) context or the like.                DETAILED DESCRIPTION OF PREFERRED
    This signalling leads to an additional load on the network and     40           EMBODIMENTS OF THE INVENTION
    may additionally result in a certain brief delay before actually
    being able to start the transmission or reception.                         FIG. 1 illustrates the basic layout of a part of a wireless
                                                                            communication network (for instance a PLMN) which here is
                 SUMMARY OF THE INVENTION                                   implemented as a GPRS system. A mobile station (MS) 1
                                                                       45   communicates with a Serving GPRS Support Node (SGSN)
       Certain embodiments of the present invention relate to an            2. The system comprises at least one Home Location Register
    apparatus configured to send or receive an attach request to a          (HLR)3, at least one Gateway GPRS Support Node (GGSN)
    network, wherein the attach request is configured to trigger a          4 and an Equipment Identification Register (EIR) 5. The parts
    create communication connection default procedure with a                may communicate with each other as indicated by the arrows
    gateway device. The apparatus is further configured to sendor      50   shown in FIG.1. The system will normally contain a plurality
    receive a radio bearer establishment request. The apparatus is          of mobile stations or other user equipments 1 although only
    also configured to generate or receive a bearer establishment           one mobile station is shown in FIG.1. Likewise, a plurality of
    response.                                                               Support nodes 2 is provided which Support the mobile stations
       In other implementations, another embodiment of the                  or other user equipments located within the area covered by
    present invention relates to an apparatus configured to sendan     55   the Support node. This structure as well as the normal signal
    attach request for attaching a mobile device to a network.              ing and information flow between the components of the
    Specifically, the attach request is configured to enable gen            wireless communication network is known and will therefore
    eration of a create default communication connection request            not be described in greater detail.
    for retrieving default data defining a packet data protocol in             FIG. 2 schematically illustrates part of the storage contents
    response to receiving the attachment request. Also, the attach     60   of a home location register 3. The register 3 stores, for each
    request is further configured to enable activation of a packet          Subscriber, or each group of Subscribers, or at least for some
    data protocol context using the default data.                           of the Subscribers or groups, at least one communication
       In other embodiments of the present invention, an appara             connection (e.g. channel) information set which here is des
    tus is configured to send an attach request for attaching a             ignated as PDP context information, one of which is set as
    mobile device to a network. The attach request is configured       65   default value and is automatically selected when not receiv
    to be received by a networkelement and to enable the network            ing any specific selecting request pointing to a different PDP
    element to triggera create communication connection default             context information. The register (HLR)3 includes subscrip
Case 1:20-cv-22051-JEM Document 1-12 Entered on FLSD Docket 05/15/2020 Page 8 of 10


                                                           US 7,979,070 B2
                                    3                                                                       4
    tion information and then information about the PDP contexts              “packet switched attach but is furthermore adapted so as to
    of the subscriber. One or many of the PDP contexts may be set             automatically initiate, when receiving this request and having
    as default.                                                               the attachment effected, a default POP context activation
      In the present embodiment, for each subscriber, or at least             without necessity for the mobile station 1 to send any addi
    some of the subscribers, three different PDP context informa         5    tional command.
    tion sets (for PDP context activation or creation, or the like) 6.          The attach request 9 contains further fields such as “ORX
    7, 8 are respectively stored, wherein context information 1               parameters' which are not shown in FIG.3 and are in accor
    (reference numeral 6) is set as default value. The context                dance with the customary specification of attach requests, see
    information “Context 2, reference numeral 7, and “Context                 the respective standards. The attach request 9 differs from
    3, reference numeral 8, are deliberately selectable by a sub         10   these standards only in So far as it is now possible to indicate,
    scriber when requested by the subscriber. The database of                 in field 11, a combined attach and communication channel
    register 3 contains such triplets of information for each sub             establishment process such as “attach and default POP con
    scriber or at least for some of the subscribers or a group of             text activation'.
    subscribers. Ofcourse, the number of alternative PDP context                 FIG. 4 shows an attach process flow. In step S1, the mobile
    information sets may be varied according to design and need          15   station 1 sends an Attach request to the Support node 2 which
    and may range from only one (default value only) to two,                  then checks, in step S2, the received Attach request So as to
    three or more selectively selectable information.                         detect whether a normal attach such as a “packet switched
       Generally, before the mobile station 1 is able to send or              attach is requested, or a combined attach and default POP
    receive information, it must first perform an attach proceed              context activation request is transmitted. This check is per
    ings, for instance after Switching it on. In addition, in some            formed by examining the data field 11 of the Attach request 9
    services such as packet data Switching oriented networks, for             specifying the desired attach type. When combined attachand
    instance GPRS or UMTS, an additional communication                        default POP activation request is received by the support node
    channel establishment procedure will normally be carried out              2. same is adapted to address the Home Location Register 3,
    which is called PDP context activation (or creation) in GPRS              and to read (or receive) the subscriber information including
    or UMTS. According to the present invention, the attach and          25   the default PDP context information stored therein. All the
    POP context activation processes are combined. The mobile                 subscription information if transferred from the HLR to the
    stations can therefore perform a combined attach and default              SGSN. In step S4, the system then performs an attachment as
    PDP context activation which decreases signaling in the radio             well as one or many PDP context activations depending on the
    interface (air-interface).                                                read default POP context information.
      This combined attach and communication channel estab               30      If no combined attach and default POP activation request is
    lishment procedure is shown in FIGS. 4 and 5. The default                 detected in step S2, the process proceeds to step S5 and
    POP context or contexts is (are) activated according to the               performs a normal attachment only according to the desig
    subscription-based information stored in the register 3, that is          nated attach type. As part of steps S4, S5, the support node 2
    based on “Context 1” information, reference numeral 6. If                 may also send an Attach Accept message to the mobile station
    requested by the subscription of one or more subscribers,            35   1 for informing same on the effected attachment. The attach
    multiple default PDP contexts are allowed.                                process then ends (step S6).
      The quality of service (QoS) of the default PDP context is                FIG. 5 shows the combined attach and POP context acti
    preferably such that the mobile station 1 is only charged if              Vation in greater detail.
    data is transferred or received on the default POP context, but             In step 1., the mobile station 1 initiates an attach and default
    no time-based charging is performed for the default PDP              40   POP context activation by sending an Attach Request as
    context alone. The quality of service of the default POP                  shown in FIG.3. The Attach Type parameter 11 indicates that
    context will be decided based on the subscription and will be             combined attach and default POP context activation is
    a default value unless otherwise prescribed. If a specific qual           required. In the present case, the Attach Request is sent
    ity of service is desired, the subscriber will then have to select        because the mobile station 1 has switched on. In step 2., the
    one of the different context information such as 7, or 8,            45   new support node 2 (new SGSN) sends an Identification
    provided same define an appropriate QoS (Quality of Ser                   Request to the old support node (old SGSN) which responds
    vice).                                                                    with an Identification Response defining the IMSI of the
       Subscribers mainly using the packet switched service (for              mobile station 1. If the mobile station 1 should be unknown in
    instance GPRS or UMTS) for transferring voice, are allowed                both the old and new SGSN, the new support node sends an
    to define the QoS of the default POP context appropriately.          50   Identity Request to the mobile station 1 (step 3.) which trans
       FIG.3 shows part of an Attach request 9 which is sent from             mits an Identity Response indicating its IMSI. In step 4., an
    the mobile station 1 to the support node 2 for initiating the             authentication may be performed. Further, in step 5., an
    attach procedure, which is, in the present invention, a com               equipment checking (“IMSI check; IMSI-International
    bined attach and POP context activation request. The Attach               Equipment Identification’’) may be performed by addressing
    request 9 comprises a data field 10 defining IMSI (Interna           55   the Equipment Identification Register (EIR) 5.
    tional Mobile Subscriber Identifier) or, if available, P-TMSI                In step 6., the Support node 2 informs the Home Location
    and RAI (Routing Area Identity). The Attach Type' field 11                Register 3 on the new location in case the Support node
    of the Attach request 9 indicates which type of attach is to be           number has changed since the GPRS detach, or it Is the very
    performed which may basically be “GPRS attach only”,                      first attach. The old Support node is requested to cancel the
    “GPRS attach while already IMSI attached”, “combined                 60   location which is acknowledged by sending back an Cancel
    GPRS/IMSI attach' or, as indicated in FIG. 3, combined “PS                Location Acknowledgment.
    (packet switched)+default POP context activation'.                           Further, the Home Location Register 3 sends an Insert
       In case the attach request transmitted from the mobile                 Subscriber Data to the new support node 2 which subscriber
    station 1 specifies the attach type “PS+DEFAULTPDPCON                     data includes information on the default PDP context(s). The
    TEXT ACTIVATION” as shown in FIG. 3, the system is                   65   new support node validates the MS’s presence in the new
    informed on the desired combined attach and PDP context                   routing area, and sends back an Insert Subscriber Data
    activation. The Support node 2 then not only performs a                   Acknowledgement to the Home Location Register 3. Further
Case 1:20-cv-22051-JEM Document 1-12 Entered on FLSD Docket 05/15/2020 Page 9 of 10


                                                         US 7,979,070 B2
                                   5                                                                     6
    more, the Home Location Register 3 sends back, as part of                In the following, the steps shown in FIG. 6 will be
    step 6, an Update Location Acknowledgement message.                    described in more detail with reference to the step numbering
       In step 7..., RAB assignment procedure is performed for the         of FIG. 6:
    default PDP context(s) according to the information received              Step 1. PS (Packet-Switched) attach is performed (e.g. as
    from the Home Location Register 3 in step 6. This is a pre        5    described in 3GPP TSG 23.060).
    ferred implementation of the invention. The procedure con                 Step 2. The MS sends a request to activate default PDP
    sists in sending a RIB Assignment Request from the new                 context(s) to the SGSN.
    Support node 2 to the radio access network RAN transmitting/              Step 3. The SGSN initiates the activation of the default
    receiving the radio waves to/from the mobile station 1, setting        PDP context(s) as indicated in the subscription information
    up the radio bearer between the radio access network RAN
                                                                      10   received from the HLR at PS attach (step 1). The radio access
    and MS (by sending a Radio Bearer Setup and a Radio Bearer             bearer establishment procedure may be performed.
    Setup Complete, and finally sending a RIB Assignment                      Step 4. The SGSN sends the Create PDP Context Request
    Response.                                                              message to the GGSN for each default POP context. The
                                                                           GGSN creates the POP context and acknowledges by sending
       In the next step 8, the new support node 2 sends a Create      15   the Create PDP Context Response message to the SGSN.
    PDP Context Request to the gateway support node 4 so that                 Step 5. The SGSN acknowledges the activation of the
    the default PDP context(s) is (are) activated in the support           default PDP context(s) by sending a response to the MS.
    node(s) 4 according to the information received from the                 The response may include information about the activated
    Home Location Register 3 in step 6. In step 9, the support             POP context(s).
    node 2 sends an Attach Accept message to the mobile station              Although specific embodiments have been described
    1 for acknowledging the attach and default PDP context acti            above, the invention is also applicable with regard to other
    Vation. The attached accept message may include information            types of communication networks such as fixed or circuit
    about the activated PDP context(s). The mobile station 1 may           switched networks.
    acknowledge the parameters sent by the Support node 2, by
    sending an Attach Complete message in step 10. However,           25     What is claimed is:
    step 10 may also be omitted.                                             1. An apparatus, comprising:
       Steps 7 and 8 are performed N times, N representing the               a user equipment, the user equipment being configured to:
    number of default POP contexts.                                             send an attach request to a network, wherein the attach
       According to the invention, the combined attach and                        request is configured to trigger a create communica
    default POP context activation is therefore performed by          30          tion connection default procedure with a gateway
    storing default POP context information in a register such as                 device,
    a Home Location Register, and by activating the default PDP                 receive a radio bearer establishment request, and
    context(s) according to the Subscriber-based information                    generate a bearer establishment response.
    stored in the register. The quality of service (QoS) of the              2. An apparatus according to claim 1, wherein the user
    default PDP context(s) may be fixed but may also be decided       35   equipment is a mobile station.
    based on the Subscription.                                               3. An apparatus according to claim 1, wherein the attach
       A basic idea is to activate default POP context(s) according        request comprises a data field specifying a desired type of
    to the subscription information received from the HLR. As an           attachment.
    alternative, the mobile station MS may send some parameters              4. An apparatus comprising:
    for the default POP context(s) and the HLR completes the          40     a Support node, the Support node being configured to:
    missing parameters. As an example, APN (Access Point                        receive an attach request from a network, wherein the
    Name) may be sent from MS, and QoS from HLR.                                  attach request is configured to trigger a create com
       The PDP context activations) is (are) therefore automati                   munication connection default procedure with a gate
    cally performed based on the HLR subscription. This leads to                  way device,
    a reduction of the signalling in the radio interface, without     45        send a radio bearer establishment request, and
    creating any limitations on the network and its use. Further                receive a bearer establishment response.
    more, it is not necessary, for PDP context activation, to send           5. An apparatus, comprising:
    a QoS field and/or APN from the mobile station 1 to support              a user equipment, the user equipment being configured to:
    node 2 or 3, because the Home Location Register has one or                  send an attach request to attach the user equipment to a
    more special contexts which are marked as default contexts        50          network,
    and are automatically selected. This possibility of setting                 wherein the attach request is configured to enable gen
    default contexts in the Home Location Register has also                       eration of a create default communication connection
    advantages with regard to more advanced services such as                      request to retrieve default data defining a packet data
    UMTS services wherein the users are likely to have more than                  protocol, in response to receiving the attachment
    one subscribed context, which accordingly define different        55          request and activation of a packet data protocol con
    session handling parameters.                                                  text using the default data.
      FIG. 6 illustrates a further embodiment.                               6. The apparatus according to claim 5, wherein the user
      In the first embodiment shown in FIGS. 1 to 5, the default           equipment configured to send the attach message includes
    PDP context(s) are automatically activated at PS attach. In the        being configured to send the attach message to a network
    embodiment of FIG. 6, the MS first performs a PS attach and       60   element, the network element being a Support node.
    then afterwards indicates that the default PDP context(s)                7. An apparatus comprising:
    should be activated. In both cases, the default PDP context              a user equipment, the user equipment being configured to:
    information comes from the HLR.                                             send an attach request to attach the user equipment to a
       According to the embodiments, default contexts are pro                     network, wherein the attach request is configured to
    vided also in cases where a normal procedure (attach being        65          be received by a network element and to enable the
    performed with a subsequent PDP context activation upon                       network element to trigger a create communication
    request) does not apply.                                                      connection default procedure with a gateway device
Case 1:20-cv-22051-JEM Document 1-12 Entered on FLSD Docket 05/15/2020 Page 10 of 10


                                                        US 7,979,070 B2
                                 7                                                                   8
           in response to the attach request to generate a radio            activate a packet data protocol context using the default
           bearer establishment request,                                       data.
         establish a radio bearer, and                                    10. An apparatus comprising:
        transmit a bearer establishment response to the network           a Support node, the Support node being configured to:
           element.                                                  5       receive an attach request to attacha user equipment to a
      8. The apparatus according to claim 7, wherein the network               network,
    element is a Support node.                                              trigger a create communication connection default pro
      9. An apparatus comprising:                                              cedure with a gateway device in response to the attach
      a Support node, the Support node being configured to:                    request,
         receive an attachment request to attach a user equip        10     generate a radio bearer establishment request, and
           ment,                                                            establish a radio bearer, and to receive a bearer estab
         generate a create default communication connection                    lishment response.
           request to retrieve default data defining a packet data
           protocol in response to receiving the attachment
           request, and
